DETAILED ACTION
	This is in response to the RCE filed on November 17th 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.

Response to Arguments
Applicant’s remarks, pg. 9, regarding the double patenting rejection are acknowledged.  The rejection is maintained as applicant merely requests abeyance.

Applicant’s arguments, see pg. 10-11, filed 11/17/20, with respect to the rejection(s) of claim(s) 28 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Au et al. US 2011/0029507 A1.

Applicant’s arguments, see pg. 11-12, with respect to the 103 rejection of claim 35 have been fully considered and are persuasive.  The 103 rejection of claim 35 (and its dependents) has been withdrawn. 

Applicant’s remarks, pg. 12-13, regarding claim 42 are not persuasive.  As discussed by applicant, the claim requires the cardinality is “associated” with both the data records and a subset of the data records (see pg. 13 of response).  As previously indicated, term “associated” is very broad and merely requires some kind of connection or relation.  Wong discloses a base cardinality of the information requested (query) which is based on “the number of entities about which information is stored” – thus Wong teaches a cardinality that is “associated” with both the data records and a subset of data records (query) as recited by amended claim 42.  Therefore, applicant’s arguments regarding Raphel cannot be persuasive to overcome the rejection (even if correct) because the rejection did not rely on Raphel for this feature.  See the detailed rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,148,623 B2. Although the claims at issue the claims from the reference patent ‘623 anticipate or render obvious the claims in the pending application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 28-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. US 7,873,660 B1 in view of Chen US 2010/0122276 A1 and Raphel et al. US 8,341,415 B1 and Au et al. US 2011/0029507 A1.

Regarding claim 28, Wong discloses a computerized apparatus (Fig. 3) to: access a data record (database holds data records – Fig. 1 and col. 1 ln. 25-28) … a content distribution network (network - Fig. 3), the data record being at least a portion of a subset of a plurality of data records (database has plurality of records – Fig. 1);
determine whether a privacy measure is necessary to protect the data record from derivation of user data associated with the subscriber (evaluate data to determine privacy risk, see col. 3 ln. 18-55 and Fig. 2), the determination comprising an evaluation of (i) a first cardinality associated with the subset (Fig. 2 step 224); and
responsive to a determination that the privacy measure is necessary, execute a data privacy enhancement protocol on the data record to produce an adjusted data record (execute 

Wong does not explicitly disclose a data record relating to an interaction of a subscriber of a content distribution network with at least portions of content provided via the content distribution network, but this is taught by Chen (abstract, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong to use subscriber interaction taught by Chen for the purpose of protecting privacy.  Wong specifically suggests data records correspond to real world entities (col. 3 ln 35-36), the subscribers of a content distribution network taught by Chen are simply one type of real world entity.

The combination of Wong and Chen does not explicitly disclose a second cardinality derived from … the subset and the plurality of data records, but this is taught by Raphel (col 2 ln. 12-20, col. 8 ln. 46-56; also see Fig. 7) as determining the cardinality of a phrase, wherein the cardinality is associated with both the phrase and sub-phrases (i.e. derived from both the subset and plurality of records).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Wong and Chen with the second cardinality taught by Raphel for the purpose of enhancing data privacy.  Raphel teaches the method helps protect against data leakage and unauthorized data disclosure (col 1 ln. 5-10).


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Wong, Chen and Raphel with the cardinality technique taught by Au for the purpose of enhancing privacy.  Au suggests that by determining cardinality using join, a database selectivity may be estimated (paragraph 20) which could help decide whether privacy measures are necessary.

Regarding claim 29, Wong discloses the user data … comprises one or more of: data comprising an identity of the subscriber (patient ID uniquely identifies person – col. 5 ln. 20-37).
	
	Regarding claim 30, Wong does teaches or suggests an adjustment of the data record comprising one or more of: replacement of a portion of the data record, broadening of a discrete value of the data record into a range of values, and generalization of a portion of the data record (aggregating data is equivalent to “broadening a value into a range” or “generalization of a portion” because instead of unique values, the minimum and maximum can be returned – range, or an average can be derived which is a generalization of the data – see col. 3 ln. 25-34).


Regarding claim 31, Wong discloses wherein in response to a determination that the first cardinality of the subset at least meets a first prescribed criterion, cause the computerized apparatus to execute the data privacy enhancement protocol on the data record (enhance privacy based on cardinality – see Fig. 2).

Regarding claim 33, Wong discloses the accessed data record comprises a plurality of tuning records collected from one or more computerized client devices (database holds electronic records collected from devices – Fig. 1).  Wong does not explicitly disclose records are collected from devices associated with the subscriber but this is taught by Chen as collecting records from subscriber devices (abstract, paragraphs 14 and 38-39).  The motivation to combine is the same as that given above.


Claims 42-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Chen.

Regarding claim 42, it is a method claim that corresponds to the non-transitory medium of claim 28, and additional dependent claims (e.g. the collapsing feature of claim 37), the corresponding features are rejected for the same reasons given above.  Claim 42 also recite 

Regarding claims 43-46, they generally correspond to previously presented dependent claims and thus are rejected for similar reasons.  For example, regarding claim 43, Wong explicitly discloses determining that the first cardinality is less than a prescribed threshold (Fig. 2) as explained above.  For claim 44, the rejected explained why it would have been obvious to use a plurality of cardinalities or thresholds.  Claim 45 relates the collapsing features discussed above in the rejection of claims 37-41.   Regarding claim 46, Chen discloses user interaction with content from the content distribution network (abstract) and Wong itself discloses transmitting data records to a network entity (Fig. 3).  The motivation to combine Wong and Chen is the same as that given above in the rejection of claim 28. 

Regarding claim 47, Wong does not explicitly disclose cryptographically securing data.  However, Chen discloses encrypting (abstract) which reads on cryptographically securing the data records via a hash.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong with the encryption taught by Chen for the purpose of securing data.  Encryption is a well-known technique so this is merely the combination of a .

Allowable Subject Matter
Claims 32, 34 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-40 and 49-51 are allowed but for the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  claim 49 is an independent claim that is substantially similar to previously allowable claim 48.  Wong teaches the features regarding performing an evaluation, determining susceptibility to derivation based on a cardinality, and modifying data; and Jaine (see below) discloses validating expected values for anonymized data sets.  But when considered as a whole, the claim distinguishes over the art.  The amendment and arguments regarding claim 35 are persuasive, when considered as a whole the claim differentiates over the art.  Claims 36-40 are allowable based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Nishizawa et al. US 2002/0104002 A1 discloses broadening data (paragraph 12).
Ljibicich et al. US 2004/0213389 A1 discloses comparing a subset of records (paragraphs 8, 23-24, 47, 53 and Figs. 2 and 4B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975